United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.H., Appellant
and
U.S. POSTAL SERVICE, NORTH
PHILADELPHIA STATION, Philadelphia, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-339
Issued: June 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 20, 2006 appellant filed a timely appeal of the November 13, 2006 merit
decision of the Office of Workers’ Compensation Programs granting schedule awards for a
16 percent impairment of the right upper extremity and a 4 percent impairment of the left upper
extremity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has established impairment greater than 16 percent of her
right upper extremity and 4 percent of her left upper extremity, for which he received a schedule
award.
FACTUAL HISTORY
On May 13, 2004 appellant, then a 62-year-old letter carrier, filed an occupational disease
claim alleging that he sustained from carpal tunnel syndrome as a result of his federal duties. On

March 16, 2004 he underwent a right carpal tunnel release with palmar fasciectomy performed
by Dr. John S. Taras, a Board-certified orthopedic surgeon specializing in hand surgery. On
June 22, 2004 Dr. Taras performed a “[r]ight release right middle and ring finger stenosing
flexor tenosynovitis with partial palmar fasciectomy and flexor tenosynovectomy.” By letter
dated July 30, 2004, the Office accepted appellant’s claim for bilateral carpal tunnel syndrome
and bilateral trigger finger.
On April 1, 2005 and March 23, 2006 appellant filed claims for a schedule award.
On September 13, 2005 Dr. Taras performed a left ring finger release stenosing flexor
tenosynovitis with partial palmar fasciectomy.
In a medical report dated May 16, 2006, Dr. George L. Rodriguez, a Board-certified
physiatrist, rated appellant’s impairment. He diagnosed bilateral carpal tunnel syndrome;
calorific tenosynovitis for which appellant had surgery on March 16 and June 22, 2004; bilateral
calorific tenosynovitis in his hands; and dysfunction in his activities of daily living.
Dr. Rodriguez indicated that appellant was suffering significantly from bilateral wrist pain and
that maximum medical improvement had been reached on March 31, 2006. Utilizing the
American Medical Association, Guides to the Evaluation of Permanent Impairment, he
concluded that appellant had 27 percent impairment of his left upper extremity due to combined
motor and sensory impairment in his median nerve below the forearm.1 With regard to
appellant’s right upper extremity, Dr. Rodriguez found that he had 27 percent impairment due to
combined motor and sensory deficit in the median nerve below the midforearm.2 With regard to
range of motion impairment, he concluded that appellant had a 52 percent deficit of the 3rd
finger, which equaled 9 percent impairment to the upper extremity. Dr. Rodriguez noted that
appellant also had a 52 percent deficit of the 4th finger, which amounted to a 5 percent
impairment of the upper extremity.3 He combined the 9 percent range of motion impairment and
the 5 percent range of motion impairment to find 14 percent impairment to the right arm.
Dr. Rodriguez then combined the 27 impairment motor and sensory impairment and the
14 percent range of motion impairment to find a total 37 percent combined right upper extremity
impairment.
On September 18, 2006 the Office referred appellant to Dr. Kevin F. Hanley, a Boardcertified orthopedic surgeon, for a second opinion evaluation. In a report dated October 5, 2006,
Dr. Hanley diagnosed bilateral carpal tunnel syndrome, surgically treated on the right and
triggering of the right middle and ring finger and left ring finger, surgically, treated and resolved.
He concluded:
“First of all with regard to the trigger fingers, he clearly has resolved all triggering
and, therefore, has no impairment according to the [A.M.A., Guides]. I refer to
Table 16-29 on page 507, where the patient must have at least inconstant
1

A.M.A., Guides at 482, Table 16-10; 484, Table 16-11; and 492, Table 16-15.

2

Id.

3

A.M.A., Guides at 464, Figure 16-25; 438, Table 16-1; 439, Tables 16-2 and 16-3.

2

triggering to have any digit impairment. He has none. Relative to his carpal
tunnel syndrome, that will be rated on both sides using Tables 16-10, 16-11 and
16-15. On the right where he has disordered [two]-point discrimination, he has a
[G]rade [3] sensory loss. I would suggest that the sensory deficit is 40 percent.
Multiplying 50 percent by the number found on Table 16-15 for median
neuropathy, gives one a 16 percent right upper extremity impairment. On the left
side, he has a [G]rade [4] classification with only a 10 percent sensory deficit that
would give him a 4 percent impairment on the left upper extremity. There is no
additional impairment for range of motion loss or any other findings that would
be his attributable impairment according to the [A.M.A., Guides] for his industrial
injury. [Appellant] does continue to suffer residuals of the carpal tunnel injury,
not of the trigger finger injury. There are still objective findings as outlined
above.”
On October 18, 2006 the Office forwarded appellant’s case to the Office medical adviser.
In a medical report dated October 20, 2006, the Office medical adviser agreed with Dr. Hanley
finding that appellant’s right upper extremity impairment was 16 percent and his left upper
extremity impairment was 4 percent. The Office medical adviser stated:
“Right Median Nerve Impairment
Upper Extremity Impairment Due to Sensory/Pain Deficit-Median Nerve
Grade median nerve sensory deficit using Table 16-10, page 482
I agree with Grade 3 which corresponds to 40 percent Upper Extremity
Impairment.
“Maximum Upper Extremity Impairment Due to Sensory Deficit Median NerveUsing Table 16-15, page 492
Maximum Sensory Deficit for Median Nerve below midforearm equals 39 percent
Upper Extremity Impairment.
Total Sensory Median Nerve Impairment … Upper Extremity Impairment equals
39 percent Upper Extremity Impairment….
“Left Median Nerve Impairment
Upper Extremity Impairment Due to Sensory/Pain Deficit-Median Nerve
Grade median nerve sensory deficit using Table 16-10, page 482
I agree with Grade 4 which corresponds to 10 percent Upper Extremity
Impairment.
“Maximum Upper Extremity Impairment due to Sensory Deficit Median
Nerve-Using Table 16-15, page 492
Maximum Sensory Deficit for Median Nerve below midforearm equals 39 percent
Upper Extremity Impairment.
Total Sensory Median Nerve Impairment
Grade [multiplied by] Maximum Upper Extremity Impairment for Median Nerve
Sensory Deficit

3

10 percent [multiplied by] 39 percent upper extremity impairment equals
3.9 percent Upper Extremity Impairment equals 4 percent Upper Extremity
Impairment.”
On November 13, 2006 the Office issued schedule awards for a 16 percent impairment of
the right upper extremity and a 4 percent impairment of the left upper extremity.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act4 sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.5 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice for all claimants under the law, good administrative practice requires the use of
uniform standards applicable to all claimants.6 The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.7
Section 8123(a) of the Act provides in pertinent part: If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.8 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of the Act, to resolve the conflict in the medical
evidence.9
ANALYSIS
The Board finds that the case is not in posture for decision due to a conflict in medical
opinion between Dr. Rodriguez, appellant’s physician, and Dr. Hanley, the second opinion
physician.
In a report dated May 16, 2006, Dr. Rodriguez applied the A.M.A., Guides and
determined that appellant had a 27 percent impairment of the left upper extremity due to
combined motor and sensory impairments in his forearm. With regard to the right upper
extremity, he determined that appellant sustained 37 percent impairment due to combined motor
and sensory impairment and range of motion impairment in his right 3rd and 4th fingers. The
Office referred appellant to Dr. Hanley who also applied the A.M.A., Guides finding that there
4

5 U.S.C. §§ 8101-8193.

5

5 U.S.C. § 8107.

6

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

7

20 C.F.R. §10.404.

8

5 U.S.C. § 8123(a).

9

See Ronald J. Pavlik, 33 ECAB 1596 (1982); Robert R. Snow, 33 ECAB 656 (1982); Quincy E. Malone,
31 ECAB 846 (1980).

4

was no impairment with regard to appellant’s trigger fingers. Dr. Hanley found 16 percent right
upper extremity impairment based on sensory deficit. With regard to the left upper extremity he
found that appellant had four percent impairment due to sensory deficit. The Office medical
adviser agreed with Dr. Hanley’s findings.
Both Dr. Rodriguez and Dr. Hanley used the A.M.A., Guides in reaching their
conclusions. However, their opinions conflict as to the ratings provided following physical
examination of appellant. Dr. Rodriguez found a range of motion impairment to appellant’s right
3rd and 4th fingers whereas Dr. Hanley concluded that appellant’s trigger finger condition had
resolved without impairment. The Board finds that there is a conflict in medical opinion
requiring further development of the medical evidence.
The case will be remanded to the Office to refer appellant to an appropriate impartial
medical specialist for a determination regarding the extent of impairment to his upper
extremities. After such development as the Office deems necessary, an appropriate decision
should be issued regarding the extent of any impairment to his upper extremities.
CONCLUSION
The Board finds that this case is not in posture for decision due to a conflict in the
medical evidence.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 13, 2006 is set aside and the case is remanded for
further action consistent with this decision.
Issued: June 5, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

